

	

		II

		109th CONGRESS

		1st Session

		S. 1972

		IN THE SENATE OF THE UNITED STATES

		

			November 7, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To require Members of Congress and legislative branch

		  employees to report all contact with officials and representatives of countries

		  designated as state sponsors of terrorism.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Terrorist Lobby Disclosure Act of

			 2005.

		2.Contacts with

			 representatives and officials of governments designated as state sponsors of

			 terrorismThe Lobbying

			 Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) is amended by adding at the end

			 the following:

			

				25.Notification of

				contacts with representatives and officials of governments designated as state

				sponsors of terrorism

					(a)Notification of

				contacts with representatives and officials of governments designated as state

				sponsors of terrorism

						(1)In

				generalA Member of Congress and any legislative branch employee

				shall, on a quarterly basis, disclose and report to the Secretary of State any

				contacts with representatives or officials of governments that have been

				designated as state sponsors of terrorism by the Department of State.

						(2)SubmissionA

				report required by paragraph (1) shall be submitted to the Secretary of State,

				or a person that the Secretary designates as an appropriate recipient.

						(3)Report to

				congressional committeeThe Secretary of State shall provide, on

				a quarterly basis, the Committee on Foreign Relations of the Senate, the

				Committee on International Affairs of the House of Representatives, the

				Appropriations Subcommittee on State, Foreign Operations, and Related Programs

				of the Senate, and the Appropriations Subcommittee on Foreign Operations,

				Export Financing, and Related Programs of the House of Representatives with a

				report listing the names of those individuals who have notified the Secretary

				of contacts described in paragraph (1).

						(b)Congressional

				disclosure

						(1)In

				generalA Member of Congress and any legislative branch employee

				shall, on a quarterly basis, disclose and report to the Secretary of the Senate

				or the Clerk of the House of Representatives, as appropriate, any contacts with

				representatives or officials of governments that have been designated as state

				sponsors of terrorism by the Department of State.

						(2)Report to

				congressional committeesThe Secretary of the Senate and Clerk of

				the House of Representatives shall provide, on a quarterly basis, the Committee

				on Foreign Relations of the Senate, the Committee on International Affairs of

				the House of Representatives, the Appropriations Subcommittee on State, Foreign

				Operations, and Related Programs of the Senate, and the Appropriations

				Subcommittee on Foreign Operations, Export Financing, and Related Programs of

				the House of Representatives with a report listing the names of those

				individuals who have notified the Secretary of contacts described in paragraph

				(1).

						.

		

